Title: To George Washington from William Booker, 6 June 1799
From: Booker, William
To: Washington, George



Sir
Richmond 6 June 1799

Since my last letter to you, I have been at Petersburg, where Mr Roberts now lives—I there made particular Inquiry respecting his conduct, and from what I can Learn, I am Sure he Cannot be depended on, I am told he is very fond of strong drink, and when Intoxicated, is very troublesome, Since he Left you he Lost his wife, and married a second time, he has also Lost her, but while merried, was very often put in prison on account of being so Quarrelsome, and his wife was often thought to be in danger of her Life, while he was in those frolicks—I have not seen him (or rather not spoken to him) nor was it my Intention that he should have Known of my Inquiry, but by some means he heard of it, and I am told has been Looking out in that town for me, and Indeed has went up to a Canal about five miles above town he there expressed a Great desire to see me as he had understood you had written for him, I am told he seemd well pleasd with the Expectation of Coming to Live for you.
Altho when drunk he is so troublesome I am told when sober is Tolerable agreable—he has no family nor is he in any business Should you wish a further Inquiry I will with pleasure Obey your Commands.
When I wrote you Last, and for some time before, I expected to have Come to Mount Vernon about this time, the appointment was in Consequence of my having to go to King George County, to Set to work two machines it was Expected that the wheat would have been ripe by the first of June. I have Recd a Letter from one

of the Gent. who wishes Me to defer Comeing until about the middle of this Month, as the wheat is much Later than was Expected, and suppose it to be Later with you I hope a Little Longer will make no difference, as the whole of the work to the Mill can be done in 4 or 5 days after I get to Mount Vernon. I am your most Obet Sert

Wm Booker

